PCIJ_AB_49_InterpretationMemelStatute_GBR-FRA-ITA-JPN_LTU_1932-08-11_JUD_01_ME_02_EN.txt. 349

DISSENTING OPINION BY M. ANZILOTTI.

[Translation]

I consider that the Court should have declared that the
application submitted to it on April xith, 1932, by the Gov-
ernments of Great Britain, France, Italy and Japan, was
inadmissible; and had I to summarize in a few words the
reasons for my opinion, I should say that it is based on the
fact that this application does not embody the essential feat-
ures of a claim for legal redress and tends to force the Court
to deviate from the fundamental rules governing the activities
of a judicial body.

1.—The application begins with the following statement :

“The dismissal of the President of the Memel Directorate,
M. Bôttcher, the appointment of a Directorate presided over
by M. Simaitis and the dissolution of the Diet have given
rise to differences of opinion as to whether these acts are in
accordance with the Statute of the Memel Territory which
is annexed to the Convention of May 8th, 1924.”

It would appear that this statement should logically have
been followed by a request to the Court to pass upon certain
points of law or of fact, and possibly also to indicate certain
measures to which the applicant Powers believed themselves
entitled, in consequence of the facts above mentioned and
the differences of opinion to which they had led.

The application however asks the Court to decide:

‘“‘{x) whether the Governor of the Memel Territory has
the right to dismiss the President of the Directorate ;

(2) in the case of an affirmative decision, whether this
right only exists under certain conditions or in certain cir-
cumstances, and what those conditions or circumstances are;

(3) if the right to dismiss the President of the Directorate
is admitted, whether such dismissal involves the termination
of the appointments of the other members of the Directorate ;

(4) if the right to dismiss the President of the Directorate
only exists under certain conditions or in certain circumstances,
whether the dismissal of M. Béttcher, carried out on February 6th,
1932, is in order in the circumstances in which it took place;

8 59
DISSENTING OPINION BY M. ANZILOTTI 350

(5) whether, in the circumstances in which it took place,
the appointment of the Directorate presided over by M. Simaitis
is in order;

(6) whether the dissolution of the Diet, carried out by the
Governor of the Memel Territory on March 22nd, 1932, when
the Directorate presided over by M. Simaitis had not received
the confidence of the Diet, is in order’’.

Thus the application, instead of stating what the Applicants
believed themselves entitled to claim from the Court, puts
a series of questions to which the Court is asked to reply,
as though what was required was an advisory opinion.

2.—It is nevertheless certain that the applicant Powers
did not intend to ask the Court for an advisory opinion. In
formulating the above questions, the intention of the applic-
ant Powers was probably to indicate ‘‘the subject of the
dispute”, in accordance with Article 40 of the Statute and
Article 35 of the Rules of Court. But it is just this method
of specifying “the subject of the dispute” which renders the
application inadmissible.

In its judicial capacity, the Court cannot answer questions;
it must pass upon claims. The application mentioned in
Article 40 of the Statute and Article 35 of the Rules is
a claim for legal redress; and in such a claim the specifi-
cation of the subject of the dispute can only be a statement
of that which the Applicant wishes to obtain from the
Court and of the reasons of law or of fact on the basis
of which he feels entitled to obtain it (petitum et causa
petendi). A properly constituted action at law is only possible
if a claim is presented in this form, for an action is hardly
conceivable unless there is a person who makes against some
other person a claim upon which it is for the judge to pass
according to law.

3.—The foregoing leads to the following conclusion: The
Court could not answer the questions put in-the application,
because by so doing, it would be giving an advisory opinion
for which the applicant Powers were not entitled to ask and

which the Court was not entitled to give.
On the other hand, it may be asked whether the Court
could not base itself on the claims which the applicant Powers
60
DISSENTING OPINION BY M. ANZILOTTI 351

subsequently presented in the form of submissions in their
Memorial, in order to supplement or amend the application.
Certainly, this would have been the only means whereby it
might have been possible to. overcome the flaw in the proceed-
ings and to enable the Court to pass upon claims instead
of answering questions.

In a procedural system like that of the Court, which is
elastic and little rigid in form, and especially in a system where
the application is followed by other written documents, I am
inclined to hold that the Court may refer to documents sub-
sequent to the application, in order to make good omissions
or overcome defects in the instrument instituting proceedings.
It would seem that this principle should be applied more
especially when, as in the present case, the Party concerned
omits to adduce the conclusions which it might have drawn
from certain irregularities in the application.

I am, therefore, of opinion that if the Memorial had presented
to the Court, in the form of submissions, claims correspond-
ing to the points of the application and capable of elimin-
ating any doubt as to the subject of the suit, the Court
could have ignored the defects of the application and passed
upon the claims formulated in the Memorial.

But, to my mind, it is very doubtful whether that is so.
Since the submissions of the Memorial do not correspond with
the questions in the application, grave doubts remain as to
what the applicant Powers ask of the Court and as to the
position of the Respondent in regard to at least one of the
most important questions in the case.

4.—In this connection, the first four questions of the applica-
tion, which are reproduced above, should be compared with
the corresponding submissions (4) and (6) of the Memorial,
where the Applicants ask the Court to decide:

“(a) that the Governor of the Memel Territory has no
right to dismiss the President of the Directorate;

(0) that the termination of the appointment of the Pre-
sident of the Directorate does not ipso facto entail the term-
ination of the appointments of the other members of the
Directorate”.

Submission (a) corresponds to question 1 of the applica-
tion and states in the form of a claim what the application

61
DISSENTING OPINION BY M. ANZILOTTI 352

states in the form of a question. The same applies to
submission (0) in respect of question 3 of the application;
it should however be noted that the submission considerably
enlarges this question since, instead of confining itself, like
the latter, to the case of dismissal, it speaks generally of
the termination of the appointment of the President of the
Directorate. | |

But there is nothing in the submissions of the Memorial
which corresponds to questions 2 and 4 of the application.

The application clearly disclosed ‘a main plea—viz.
that there is no right on the part of the Governor to dis-
miss the President of the Directorate—and an alternative
plea—viz. that this right exists in certain conditions
or circumstances, which did not obtain in the case of
M. Béttcher’s dismissal. The main plea had as its object the
interpretation of the Statute of Memel, irrespective of the
case in point, the examination of which it made superfluous ;
the alternative plea related to the case in point and only
contemplated an interpretation of the Statute of Memel in
so far as that interpretation was necessary to establish that
M. Bôttcher’s dismissal was not in order.

In the submissions, the alternative plea has disappeared ;
the Applicants now merely ask the Court to say that there
is no right of dismissal, without even mentioning the case
in point; what they ask for therefore is a decision on an
abstract question of interpretation.

It is of course permissible to abandon part of a plea.
It should however be observed that in reply to a question
specially put to them on the point, the Agents of the applic-
ant Powers replied that their alternative plea had not been
abandoned, and it may be added that the question of the
legality of M. Bôttcher’s dismissal was discussed by them in
their oral arguments. No plea, however, was formulated,
and it was even stated at the hearings that the applicant
Powers did not feel able to define the conditions and cir-
cumstances contemplated by questions 2 and 4 of the applica-
tion: I do not therefore see upon what the Court could
give a ruling.

62
DISSENTING OPINION BY M. ANZILOTTI 353

5.—The obscurity in which the questions of the applica-
tion, the submissions of the Memorial and the statements
made at the public hearings by the Agents of the applicant
Powers have thus left an essential part of their suit, is all
the more serious in view of the respective positions of the
two Parties.

A reference to the points in the application shows that
the conclusions of the Lithuanian Counter-Memorial do not
go beyond a request for the dismissal of the claims of the
Applicants, so far as it was possible to ascertain these claims
from the facts adduced and the questions formulated in the
said application. Submission No. 2, which is given below,
perhaps constitutes an exception, but question No. 2 of the
application, to which this submission relates, is so vague and
indefinite that it is really very difficult to say whether, and
how far, the submission may involve a fresh claim.

The situation is altogether different if reference be made
to the submissions of the Memorial. As I have just said,
point 4 of the application, taken together with point 2—of
which point 4 is an application—do not reappear in these
submissions. On the other hand, the Respondent made the
‘ following submissions on these two points, in its Counter-
Memorial :

“(2) that, in any event, the Governor of the Memel Territory
is entitled to dismiss the President of the Directorate in the
following cases :

(a) when the President has committed acts which com-
promise the sovereignty or unity of the Lithuanian State ;

(6) when the President has encroached upon the powers
of the central authority ; -

(c) when the President has exercised his powers in dis-
regard of the principles of the Lithuanian Constitution ;

(@) when the President opposes the adoption by the local
authorities of the measures necessary to apply in the Memel
Territory international treaties concluded by Lithuania dealing
with matters which are within the competence of the local
authorities ;

(¢) when the President opposes the adoption by the local
authorities of the measures necessary to execute the provisions
of the Statute and of those laws of the Republic which are
applicable to the Territory;

63
DISSENTING OPINION BY M. ANZILOTTI 354

(4) that the dismissal of M. Bôttcher by the Governor of
Memel on February 6th, 1932, was, in the circumstances in
which it was effected, quite regular”.

If it be held, according to the application and the state-
ments of the Agents of the applicant Powers, that the latter
are asking the Court to declare that the dismissal of M. Bôttcher
was not in order in the circumstances in which it took
place, the Lithuanian Government remains in the position of
Respondent.

On the other hand, if regard be had to the submissions
of the Memorial, there is no claim that the Court should say
that the dismissal of M. Béttcher was not in order. In that
event, it is manifest that the Respondent could have con-
fined itself to requesting the Court to reject submission (a)
and to declare that the Governor of the Memel Territory
is entitled to dismiss the President of the Directorate. Sub-
missions 2 and 4 of the Lithuanian Counter-Memorial would, in
that case, extend the limits of the suit; they would consequently
appear to be in the nature of a counter-claim, submitted
with a view to obtaining an affirmation of the Governor’s
right to dismiss M. Béttcher, the President of the Directorate. :

6.—This point was, in my view, of fundamental—one might
even .say: of decisive importance for the issue of the
proceedings.

Though I am unable to concur either in the recitals or the
operative clause of the present judgment in respect of question
No. 1 of the application, I nevertheless agree with the
Court that there are certain exceptional cases in which
the Governor of the Memel Territory is entitled to dismiss the
President of the Directorate, either with a view to ensuring
the regular operation of the Memel constitutional system (see
Art. ro, 12 and 17 of the Statute) or as a necessary means of
defence against the consequences of a given act (see sd,
Art. 16).

The question whether the right of dismissal has been exercised
in a regular manner by the Governor in M. Béttcher’s case
depends therefore, to a great extent, on certain circumstances
of fact, in particular on the character and subject of the
conversations which had taken place at Berlin between
M. Bôttcher and certain German officials.

64
DISSENTING OPINION BY M. ANZILOTTI 355

The first problem which arises—and without a solution of
which it is impossible to arrive at a conclusion by judicial
methods—is, accordingly, upon which of the Parties does the
burden of proof rest. |

Was there a burden of proof on the applicant Powers to
show that the conversations at Berlin were purely of a private
character—as was alleged by M. Bôttcher himself, and by
the representative of the German Government on the Council
of the League of Nations? Or was the onus on the Lithua-
nian Government, as the counter-claimant, to prove that these
conversations possessed that political character, contrary to
the interests of Lithuania, which the Governor had regarded
as justifying him in dismissing M. Bôttcher ? In my view, the
whole question turned on this point of procedure: I willingly
admit that the applicant Powers did not furnish satisfactory
evidence in support of their case; but it is quite impossible
to-find in the documents adduced by the Lithuanian Govern-
ment anything more than rather vague indications, merely
serving as material for conjecture.

In these circumstances, it seems difficult to admit that
the Court could ignore the defects of the application. The
truth seems to be, rather, that the seriousness of the
initial irregularity of the application instituting proceedings has
become increasingly manifest during the subsequent proceedings.
In my view, all that the Court could do was to take note of
this irregularity and declare that it would not entertain the
application. |

7.—The foregoing observations apply strictly speaking to
points 2 and 4 of the application. As regards points I,
5 and 6, I hold that the Court could have given judgment
upon submissions (a), (c) and (d) of the Memorial, which
exactly correspond to the above-named points, while, at
the same time, defining in more precise terms the claim of
the applicant Powers. In regard to point 3 of the applica-
tion and submission (b) of the Memorial, I am also willing
to admit that the Court could have given judgment on this
submission, confining it, however, to the case of dismissal.
DISSENTING OPINION BY M. ANZILOTTI 356

It must however be remembered that in actual fact, as
well as in the intention of the Applicants, the various ques-
tions in the application are closely bound up with one another
and form an indivisible whole with its basis or starting-
point in the dismissal of M. Béttcher. Once the Court had
rejected the Applicants’ argument concerning the abstract
interpretation of the Statute of Memel (submission @ of the
Memorial), the concrete question whether M. Bôttcher’s dis-
missal was in order became the crux of the case. After the
applicant Powers had declared that the so-called alternative
claim set out in points 2 and 4 of the application was main-
tained, it was hardly possible for the Court to confine its
decision to the other claims, which had been adequately stated
in the submissions of the Memorial. The Court should there-
fore have declared that the application in its entirety was
inadmissible.

(Signed) D. ANZILOTTI.

66
